Mark A. Barnett, Judge
This case having been submitted for decision, and the court, after due deliberation, having rendered an opinion; now, in conformity with that opinion it is hereby
ORDERED that the Final Scope Ruling on the Antidumping and Countervailing Duty Orders on Light-Walled Rectangular Pipe and Tube from the People's Republic of China issued in response to Carlson AirFlo Merchandising Systems' Scope Ruling Request (ECF No. 12-4), as amended by the Final Results of Remand Redetermination (ECF No. 30), is SUSTAINED , and it is further
ORDERED that the entries enjoined in this action, see Order for Statutory Inj. Upon Consent (July 24, 2018), ECF No. 14, must be liquidated in accordance with the final court decision, including all appeals, as provided for in Section 516A(e) of the Tariff Act of 1930, as amended, 19 U.S.C. § 1516a(e) (2012).